UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1922


ROBERT BOLUS,   individually,    and   d/b/a   BOLUS   TRUCK   SALES
CENTER,

                Plaintiff - Appellant,

          v.

FLEETWOOD RV, INC.; TOM JOHNSON CAMPING CENTER CHARLOTTE,
INC.; CUMMINS ATLANTIC, LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:12-cv-00898-NCT-JLW)


Submitted:   March 31, 2016                    Decided:   April 25, 2016


Before WYNN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman B. Smith, SMITH, JAMES, ROWLETT & COHEN, LLP, Greensboro,
North Carolina, for Appellant. Reid Calwell Adams, Jr., Travis
L. Wherry, WOMBLE CARLYLE SANDRIDGE & RICE, LLP, Winston-Salem,
North Carolina; Valerie B. Mullican, BARNES & THORNBURG LLP,
Grand Rapids, Michigan; Marc E. Gustafson, ESSEX RICHARDS, P.A.,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Bolus and Bolus Truck Sales & Center, Inc. (Bolus)

appeal     the      district      court’s       order      dismissing      his    suit     for

failure to comply with an order to pay Appellees’ attorney’s

fees.     The district court found that Bolus’ failure to take any

action for five months after the case was transferred from the

Middle     District         of    Pennsylvania            led     Appellees      to      incur

litigation costs, and ordered Bolus to pay Appellees’ reasonable

attorney’s       fees    “incurred         in     bringing      and    litigating      their

motions     to       dismiss      and       all     matters       reasonably       stemming

therefrom.”         The court also found that Bolus was required to re-

serve process on two Appellees, but granted his request for an

extension      of    time    to    complete         this    service,       conditioned     on

Bolus’ payment of the attorney’s fees.

        Appellees     requested        a    total    of    $35,415.70       in   attorney’s

fees.     Bolus moved for reconsideration of the sanctions order,

arguing that he could not afford to pay this amount.                             Bolus also

stated that if the court denied his motion, he would seek an

immediate appeal of the fee award under Fed. R. App. P. 5.                                The

court denied the motion to reconsider, found that “Bolus has

elected not to pay attorneys’ fees” as ordered, and dismissed

the     case     pursuant         to       Fed.     R.     Civ.       P.    16(f)(1)       and

37(b)(2)(A)(v).



                                                2
       Rule 16(f)(1) authorizes sanctions under Fed. R. Civ. P.

37(b)(2)(A)(ii)-(vii), including dismissal, “if a party or its

attorney: (A) fails to appear at a scheduling or other pretrial

conference;       (B)   is     substantially    unprepared       to   participate—or

does not participate in good faith—in the conference; or (C)

fails to obey a scheduling or other pretrial order.”                          Fed. R.

Civ. P. 16(f)(1), 37(b)(2)(A)(v).                The Rule also authorizes the

court to require the noncomplying party “to pay the reasonable

expenses—including           attorney’s       fees—incurred      because      of    any

noncompliance with this rule.”                 Fed. R. Civ. P. 16(f)(2).             We

review       a   dismissal     under   Rule    37   for    abuse      of   discretion.

Hathcock v. Navistar Int’l Transp. Corp., 53 F.3d 36, 40 (4th

Cir. 1995).         Bolus argues that no sanctions were appropriate

because he did not violate a court order and that any violation

did not warrant sanctions because it was caused by the court’s

erroneous implication that Bolus could not represent himself. *

       Because Bolus failed to comply with the court’s November

19, 2012, scheduling order and Local Rule 16.1(b), we conclude

that       sanctions    were    authorized     under      Rule   16(f).       We   also



       *Bolus also argues that re-service of process was
unnecessary.   We do not reach this issue because the district
court dismissed the case for failure to comply with court
orders, not for lack of service of process, and we conclude that
disposition of this issue would not affect the outcome of this
case.



                                          3
conclude that the district court did not abuse its discretion in

finding that Bolus’ failure to exercise greater diligence in

seeking    local    counsel   warranted   sanctions.        Although    Bolus

argues that he would have appeared pro se had he known this was

an option, Bolus Truck is a corporation, and “may appear in the

federal courts only through licensed counsel.”              Rowland v. Cal.

Men’s Colony, 506 U.S. 194, 201-02 (1993).                Moreover, Bolus’

belief that he could not represent himself does not explain his

failure to seek local counsel in the months prior to January

2013 after Pennsylvania counsel failed to promptly do so.

     Accordingly, we affirm the district court’s judgment.                 We

dispense    with    oral   argument   because      the    facts   and   legal

contentions   are    adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.

                                                                    AFFIRMED




                                      4